 1

 2

 3

 4

 5

 6

 7

 8                          IN THE UNITED STATES DISTRICT COURT

 9                       FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    JAMES HARKLESS,                                   No. 2:18-CV-2903-TLN-DMC
12                       Plaintiff,
13           v.                                         ORDER
14    PACIFIC POWER AND LIGHT, et al.,
15                       Defendants.
16

17                  Plaintiff, who is proceeding with retained counsel, brings this civil action.

18   Pending before the Court is plaintiff’s motion to deem requests for admissions admitted and for

19   sanctions. See ECF No. 29. The motion was heard on February 19, 2020, before the undersigned

20   in Redding, California. Cathleen Barr, Esq., and Brandon Storment, Esq., appeared for plaintiff.

21   Ana Reeg, Esq., appeared for defendant PacifiCorp (erroneously sued as Pacific Power and Light

22   and hereinafter referred to as “defendant”). After hearing the parties’ argument, the matter was

23   submitted.

24   ///

25   ///

26   ///

27   ///

28   ///
                                                       1
 1                                   I. PLAINTIFF’S ALLEGATIONS

 2                   This action was initiated in the Siskiyou County Superior Court and removed to

 3   this Court by defendant. See ECF No. 1 (notice of removal). Defendant invokes the Court’s

 4   diversity jurisdiction because plaintiff is a citizen of California, defendant is an Oregon

 5   corporation with its headquarters in Oregon, and the amount in controversy exceeds $75,000.00.

 6   See id. at 2-3; see also 28 U.S.C. § 1332(a).

 7                   Plaintiff alleges that he was hired by defendant in January 2005 as a lineman. See

 8   id. at 7 (Exhibit A to notice of removal, plaintiff’s complaint filed in state court). Plaintiff states

 9   he was discharged in October 2014. See id. According to plaintiff, he was injured on the job on

10   December 30, 2011, and was off work for approximately a year, returning on December 20, 2012.

11   See id. at 8. Plaintiff states that he returned to work “with some minor restrictions that required

12   incidental accommodation.” Id.

13                   Next, plaintiff states:

14                           During the course of 2013 and 2014, Plaintiff became involved in a
                     union grievance that was still ongoing at the time of his termination. The
15                   termination happened on October 23, 2014, without warning and not as a
                     result of some incident. Plaintiff was simply informed that his employer was
16                   not willing to accommodate any job restrictions even though by that time
                     Plaintiff could perform all parts of his duties except climbing polls [sic],
17                   something linemen are rarely called upon to do in this day and age.
18                   Id.
19   Plaintiff states he filed a timely complaint with California’s Department of Fair Employment and

20   Housing (DFEH) on May 27, 2015, and that DFEH sent him a right-to-sue letter on July 19,
21   2016. See id.

22                   Based on these allegations, plaintiff asserts the following legal claims:

23                   Claim I         Discrimination based on physical disability and failure to engage
                                     in the interactive process in violation of California Gov’t Code
24                                   § 12940(m).
25                   Claim II        Failure to reasonably accommodate in violation of California
                                     Gov’t Code § 12940(m).
26
                     Claim III       Disparate treatment based on physical disability in violation of
27                                   California Gov’t Code § 12940(a).
28   ///
                                                         2
 1                  Claim IV        Retaliation in violation of California Gov’t Code § 12940(h).

 2                  Claim V         Wrongful termination in violation of public policy.

 3                  See ECF No. 1, pgs. 8-15.

 4

 5
                               II. SUMMARY OF DISCOVERY DISPUTE
 6
                    The current discovery dispute concerns plaintiff’s requests for admissions, set two.
 7
     Plaintiff served requests for admissions, set two, on October 2, 2019. See ECF No. 35, pgs. 13-
 8
     19 (Exhibit A to the declaration of Claire Weglarz, Esq., filed in opposition to plaintiff’s motion).
 9
     On November 1, 2019, defendant served responses consisting of boilerplate objections. On
10
     January 17, 2020, defendant served further responses to plaintiff’s requests for admissions, set
11
     two. See Id. at 25-42 (Exhibit D to the declaration of Claire Weglarz, Esq., filed in opposition to
12
     plaintiff’s motion).
13
                    Plaintiff’s motion, which was filed January 17, 2020 – the same day defendant’s
14
     served further responses – challenges the sufficiency of defendant’s November 1, 2019, initial
15
     responses.
16

17
                                             III. DISCUSSION
18
                    Requests for admissions are governed by Federal Rule of Civil Procedure 36.
19
     Under Rule 36, a responding party must admit or deny a request for admission, see Fed. R. Civ.
20
     P. 36(a)(4), or the responding party may object, see Fed. R. Civ. P. 36(a)(5). If a matter is not
21
     admitted, the responding party’s answer must specifically deny the admission or state in detail
22
     why it cannot admit or deny. See Fed. R. Civ. P. 36(a)(4). “A denial must fairly respond to the
23
     substance of the matter; and when good faith requires that a party qualify an answer or deny only
24
     part of a matter, the answer must specify the part admitted and qualify or deny the rest.” Id.
25
     When a responding party objects, “[t]he grounds for objecting to a request must be stated.” Fed.
26
     R. Civ. P. 36(a)(5). A response must be signed by either the party or its attorney. See Fed. R.
27
     Civ. P. 36(a)(3) (underlining added).
28
                                                        3
 1                  Under Rule 36(a)(6), the requesting party may move to determine the sufficiency

 2   of an answer or objection. See Fed. R. Civ. P. 36(a)(6). If the court finds an objection

 3   unjustified, it must order the responding party to answer. See id. If the court finds that an answer

 4   does not satisfy Rule 36(a)(4), “the court may order either that the matter is admitted or that an

 5   amended answer be served.” Id. (emphasis added).

 6                  Federal Rule of Civil Procedure 37(a)(5) applies to an award of expenses. See id.

 7                  In the instant motion, plaintiff challenges defendant’s initial responses served on

 8   November 1, 2019, which, as plaintiff states, contains only boilerplate objections. The matter,

 9   however, appears now to be moot given defendant’s further responses served on January 17,

10   2020, which answers each of the requests for admissions.

11                  In his reply brief, plaintiff argues that defendant “does not attempt to defend its

12   non-responses to discovery.” ECF No. 39, pg. 1. This is understandable given that defendant

13   served further responses in which it answered plaintiff’s requests for admissions. Plaintiff also

14   argues in his reply brief that, despite service of further responses by defendant, sanctions are still

15   warranted because “defendant did not attempt to respond to discovery until after the motion was

16   filed.” Id. at 2. The Court agrees with this latter point.

17                  As indicated above, Rule 37(a)(5)’s provision regarding awarding expenses

18   applies to motions under Rule 36. See Fed. R. Civ. P. 36(a)(6). Under Rule 37(a)(5), the court

19   must award reasonable expenses to the moving party if its motion is granted or if discovery was

20   provided after its motion was filed. See Fed. R. Civ. P. 37(a)(5). Under the spirit of this rule, the
21   moving party is entitled to recover its expenses where it is forced to file a discovery motion in

22   order to obtain discovery. While the record in this case reflects that defendant served its further

23   responses on the say day plaintiff filed his motion, the court nonetheless finds that but for the

24   filing of the motion, defendant would not have provided further responses. To the point, at the

25   hearing defendant’s counsel stated that defendant does not feel any urgency in responding to

26   discovery until there is a threat of a motion to compel. The Court finds this tactic to be dilatory
27   and warrants the award of reasonable expenses to plaintiff. Plaintiff’s counsel has submitted a

28   declaration documenting reasonable expenses. See ECF No. 43.
                                                         4
 1                  Finally, plaintiff argues in his reply brief “the ‘responses’ that defendant produced

 2   after this motion was filed are still non-responses.” ECF No. 39, pg. 4. The sufficiency of

 3   defendant’s further responses served on January 17, 2020, is an issue not currently before the

 4   court because the instant motion challenges the initial responses, there has been no meet-and-

 5   confer process with respect to the further responses, and no joint statement setting forth the

 6   parties’ respective positions regarding defendant’s further responses has been filed. To the extent

 7   plaintiff believes defendant’s further responses are insufficient, plaintiff may file a new motion to

 8   compel.

 9

10                                          IV. CONCLUSION

11                   Accordingly, IT IS HEREBY ORDERED that:

12                  1.      Plaintiff’s motion (ECF No. 29) is denied to the extent the Court will not at

13   this time order that matters are deemed admitted;

14                  2.      Plaintiff’s motion (ECF No. 29) is granted to the extent the Court will

15   award reasonable expenses to plaintiff pursuant to Fed. R. Civ. P. 37(a)(5); and

16                  3.      Plaintiff is awarded $2,300.00 in reasonable expenses, payable by

17   defendant within 30 days of the date of this order.

18

19

20   Dated: March 9, 2020
                                                             ____________________________________
21                                                           DENNIS M. COTA
22                                                           UNITED STATES MAGISTRATE JUDGE

23

24

25

26
27

28
                                                         5
